﻿
Mr. President, it gives me great pleasure to see you guiding our deliberation, during the forty-fifth session of the General Assembly. Malta is a country with which we enjoy warm ties through our association in both the Commonwealth and this Organisation. We are confident that your skills and wisdom will guide us well.
I also want to thank our past President, Mr. Garba of Nigeria, for the superlative manner in which he conducted the work of the General Assembly at the forty-fourth session and the special sessions on apartheid, illicit drugs and international economic co-operation,
Likewise, I welcome with joy our new Members: Liechtenstein and Namibia. Liechtenstein is a small country with a long history which can, from its rich and varied experiences, contribute much to us here. Namibia, a new nation whose birth we have waited so long, will share its youth, vigour and enthusiasm with us.
Today is the very day on which the two Germanys reunite. We warmly congratulate them on this historic step and wish them well in their united future and in the commitment to which they have dedicated themselves with regard to unity and stability in Europe and world peace. It in an honour indeed to address the Assembly at such a moment in history. This past year has seen incredible changes - changes of which there have been so many and which have come so swiftly and often unexpectedly that it has sometimes seemed as if the world were hurtling heedless into a whole new era. 
But those of us who have had faith in the United Nations and its system through the years and in a Secretary-General who has so quietly and expertly shouldered his mammoth that knew that the United Nations was taking heed and changing and adapting in response to the world climate, and answering when called upon. Those who in the past celled our body unwieldy, and even fossilised, have seen new circumstances bringing new responses and new ways of doing things from Namibia and Central America to Cambodia. The United Nations has proved that, as the Secretary-General states in his report, it
"... is more than a forum for debate; it is also a place ... of purposeful negotiations", (A,45,l. P. 131 We know that beyond that, it is a vehicle for active and successful peace-making and peace-keeping. It is now fulfilling the promise its founders envisaged for it.
Of course, the new spirit which has suffused world politics as a result of the end of the cold war has injected an urgent energy not only into the United Nations and its operations, but also into the solution of regional and national problems, and has given heart and hope to people the world over. The changes in the USSE and Eastern Europe have shown that freedom and democracy, though long suppressed, can and will triumph. The power of the people will prevail, and a new style of statesmanship that has the courage to listen to the people and admit the wrongs of the past and attempt to correct them is, it seems, emerging around the globe.
While we see it most plainly in the USSR and Eastern Europe, there is evidence of it across the globe and tyrants should tremble at this wind of candour. Those who do not nay well fall before it, as we have seen happen most graphically in several countries of Eastern Europe.
Of course, the most glaring and urgent instance of refusal to acknowledge and reverse a dreadful wrong is the current stand of President Saddam Hussein of Iraq. While the world has impressed upon him the need to do so through resolution after resolution of the Security Council and taken action under Chapter VII of the Charter - evidence of the seriousness with which this threat to world peace and security is regarded - he refuses to comply and only utters more threats. We fully support all the resolutions of the Security Council and are taking measures to comply with them where required. We call upon President Hussein to withdraw from Kuwait immediately and unconditionally. We strongly condemn the invasion and the pillaging of Kuwait as well as the brutalities committed there: the taking of hostages and the barbaric use of them as human shields and the incursions into and violations of diplomatic missions. All these actions flout the Charter and international law and offend the conscience of the world.
The rays of hope touching other areas of the world have not penetrated there or the two other major trouble areas of the Middle East. We seem no closer to solutions of either the Palestinian problem or Lebanon. The frustrations of the Palestinians in the occupied territories still fester and break out into violence, which is answered with violence and repression. All violence must stop and dialogue replace it. We continue to feel that the most effective way to achieve this is at an international conference under United Nations auspices with all concerned parties participating.
Lebanon is still faction-ridden and strife-torn. Those who aggravate these frictions, and use the situation to their own advantage by their interference, must refrain from such activities before Lebanon can begin to be reunified and rebuilt.
One of the most alarming features in the Middle East is the proliferation of deadly weapons. Including those of mass destruction and those which desolate populations by chemical means. We are faced with the possibility of the whole region becoming a virtual horror chamber, particularly in view of the dangerous repercussions which these various situations may have on each other and which therefore link the different problems in the Middle East. These points to the need for a comprehensive new approach for the whole Middle Eastern region.
The situation in Afghanistan had seemed ready for settlement. The voices of reason had seemed to have penetrated there and it was hoped that on the withdrawal of the Soviet troops - action to be commended - a comprehensive peace could be worked out under United Nations auspices. However, continued fighting and factionalism has delayed the process. There is a stalemate at present and we hope that the various parties will soon come to a negotiation for a lasting peace, with the assistance of the United Nations.
With the situation in Cambodia we return to the subject of promising developments on the international scene - and that situation is certainly one of them. My country has always supported the untiring efforts of the Association of South-East Asian Nations (ASEAN) to help resolve this 11-year-old conflict. Now we may be seeing some light at the end of the tunnel. The peace efforts of A8BAN and other nations have recently given reason to hopes of a political breakthrough soon. In this contest we are most heartened that the five permanent members of the Security Council have launched an initiative to help secure peace in Cambodia, and we hail their framework agreement as an important contribution in this direction. Security Council resolution 668 (1990) is a historic document and will definitely provide impetus to the Cambodian peace process. We should also like to express our special support for the roles played by the co-Chairmen of the Paris Conference - Indonesia and France. Australia and Japan also deserve particular mention for their constructive contributions to the peace negotiations. 
We urge all the Cambodian parties concerned and Viet Man to consider the higher interest· of the Cambodian people. It in time for national reconciliation centred around His Royal Highness Prince Norodon Sihanouk, who must continue to have a key role to play in the Cambodian peace settlement.
In Central America we see the perseverance of regional leaders in working with the United Nations towards a peaceful resolution of an area's problems rewarded with success. The role played by the United Nations in the disarming and demobilisation of the Nicaraguan resistance - and even the destruction of weapons - and in observing the electoral process, as well as the current efforts of the United Nations to find solutions to the conflicts in 81 Salvador and Guatemala, demonstrate the innovativeness and flexibility of the United Nations in action today.
The world rejoiced at the long-sought-after emergence of Namibia as an independent nation. The final act in Namibia’s long struggle to attain statehood was a fine example of a successful multilateral effort. It was a triumph not only for the United Nations but also for democratic principles and decolonisation, and we were pleased to see the Namibian constitution, based on respect for human rights and democratic principles, cone into force. We wish Namibia well. 
There is promising progress on the Western Saharan problem. Once again United Nations participation has resulted in an agreed set of proposals and a plan approved by the Security Council which should set in motion a timetable for the necessary steps towards self-determination. This referendum, convened under the auspices of the United Nations, should ensure a successful and peaceful outcome of the determination process.
One of the early successes of the United Nations in this post-cold-war era of constructive co-operation was, of course, the comprehensive peace plan devised by the Security Council to put an end to the Iran-Iraq war. The continuing implementation of the plan under the watchful guidance of the Iran-Iraq Military Observatory Group to witness to the renewed vigour of the United Nations.
Even in South Africa there are signs that the South African Government, heretofore one of the most cruel, stubborn and intransigent. may be beginning to acknowledge the dreadful error of its ways. With the release of Nelson Mandela and other political prisoners. the partial lifting of the state of emergency and the lifting of the ban on the African National Congress (AMC) and other anti-apartheid groups, we hope that we are seeing the beginning of a new way of thinking on the part of the South African authorities and that we shall soon see definite steps taken to dismantle apartheid.
On the peninsula of Korea we are pleased to see that talks have been taking place between the two Koreas at the level of the Prime Ministers. We should like to see these become substantive discussions leading to the formulation of a timetable for reunification. With the example of the unified Germany before them and the recent unification of Yemen, the Koreans should take heart and allow the spirit of compromise which now prevails to infuse these meetings. Our firm belief in the need for universality in world bodies leads us to support the admission of both Koreas to the United Nations. There is no question of this being a barrier to reunification. In fact, we think it will be a positive step end one which would encourage dialogue and co-operation between the two parties and hasten reunification.
This is the thirtieth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples. So many of us have come to independence by way of the United Nations and know at firsthand the historic significance of this document. United Nations trusteeship over Western Samoa was terminated in 1962, following self-determination and a plebiscite in 1961, which found in favour of Matai - or chiefly ~ suffrage. Although this system is itself based on democratic principles, I am pleased to state in this Hall, 29 years later, that on the 29th of this month we shall be holding a national referendum to determine whether or not the people of our country now wish to adopt universal suffrage.
The International Decade for the Eradication of Colonialism began this year, and we look forward, indeed, to the day when the self-determination process will be completed throughout the world. In our region, New Caledonia is making steady progress along the road to self-determination and the French authorities are continuing the positive measures promised to promote political, economic and social development in the Territory. We urge all parties to maintain the pace of progress and to continue the dialogue in the interests of all the people of New Caledonia and a peaceful path to self-determination.
There is no doubt that the new climate of co-operation and partnership that has been fashioned by the courage and vision of the great world leaders of today has presented the world with political opportunities heretofore undreamt of to resolve regional conflicts that remain intractable and to address issues of concern to all citizens of the world.
Concern for the universal good, global welfare and due regard for the legitimate concerns, and, indeed, for the very real fears of human beings throughout the world must surely be obligatory for responsible and enlightened leaders today.
Individual nations must not have unhampered freedom obstinately to pursue actions that are repugnant and terrifying to others and that endanger the welfare of all. Nuclear testing in the Pacific and elsewhere must stop immediately. For 15 years now the frantic protests of the peoples of the Pacific against nuclear testing on fragile Mururoa Atoll have been completely ignored by one country which bad simply decided to embark on a testing programme, cone what might - a programme which so far has conducted over 100 nuclear explosions.
In contrast, we are delighted to note Japan's decision to cease drift-net fishing in the Pacific a year before the date set in the resolution adopted by the General Assembly last year. We hope that the few who still practise this vile fishing method, wherever it occurs, will soon follow suit. 
Concerted efforts and strategies must be developed to protect the environment and to deal with the myriad problems that may be attributable to the greenhouse effect as well as the other environmental ills of this planet. We are optimistic that the United Nations Conference on Environment and Development, to be hold in Brazil in 1992, will provide a thorough and comprehensive review of our staggering global environmental problems. The Preparatory Committee, under the able guidance of Ambassador Tommy Koh of Singapore, has already begun important work.
We ourselves were recently subject to the vagaries of nature, when we were hit early this year by the devastation of Cyclone Ofa, which did incalculable damage to our fragile environment. I should like to take this opportunity to thank all those who proffered aid in our hour of need - international organisations, countries, non-governmental organisations and private individuals. This year begins the International Decade for Natural Disaster Seduction, and we feel it is timely indeed.
Timely also was the General Assembly's Declaration early this year on International Economic Co-operation, in particular the Revitalisation of Economic Growth and Development of the Developing Countries.
We sincerely hope that the new, emerging challenges we are confronting today with respect to the political, economic, and social reforms taking place in Europe, coupled with the alarming crisis in the Middle East, will not affect too adversely and further burden the economies of the developing and least developed countries.
As I come to the end of this statement, I feel that I must reiterate my optimism regarding the political climate of the coming decade, and I want to pay tribute to the United States and the Union of Soviet Socialist Republics for the emergence of this exciting new scenario. The pace of disarmament must intensify and the peace dividend we have heard so much about must become a reality, so that we can do the things to benefit humanity that we should have been doing all along.
In particular, we want to see the situation of the world's children change immeasurably for the better. This is International Literacy Tear, and while we cannot underestimate the importance of literacy to the mental growth of a child, this is just one of so many things we must do to ameliorate the plight of our children. The 9forId Summit for Children in which we participated last weekend focused the world's attention on the frightening prospects for the world's future if we do not ensure that our children develop healthy in mind, body and soul. It is definitely time to re-order our priorities - to put the well-being of the world's children, and therefore the world's future, above all else. Mow is the time to turn fro, the insanity of war and weaponry to the fulfilment of the promise of the human race.
